Exhibit 10.1

FORTH AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of October 1, 2013.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on October 1, 2013 (the "Effective
Date") and, unless earlier terminated in accordance with Section ‎7 shall expire
on December 31, 2013.

 

 

NTN BUZZTIME, INC. JABAM, INC.         By:        /s/  Jenna Zdanowski By:
     /s/ Jeffrey A. Berg    Authorized Signature            Authorized Signature
    Jenna Zdanowski Jeffrey A. Berg Print Name Print Name     VP, Human
Resources President Title Title     September 27, 2013 September 27, 2013 Date
Date

 

